Appeal by the defendant from a judgment of the County Court, Suffolk County (Mazzei, J.), rendered September 19, 1988, convicting him of attempted reckless endangerment in the first degree and attempted assault in the second degree (four counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s argument that "the sentences should be modified to a term of less than the statutory minimum” is frivolous. Mangano, P. J., Bracken, Rubin, Hooper and Rosenblatt, JJ., concur.